 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                       EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0129 MCE

11                                    Plaintiff,         UNITED STATES’S SENTENCING
                                                         MEMORANDUM
12                          v.
                                                         DATE: April 1, 2021
13   MONICA NUNES,                                       TIME: 10:00 a.m.
                                                         COURT: Hon. Morrison C. England, Jr.
14                                Defendant.

15

16                               I.          INTRODUCTION AND OVERVIEW
17          Plaintiff United States of America, by and through its undersigned counsel, hereby submits its

18 position regarding the sentencing of Defendant Monica Nunes. On May 7, 2020, Nunes pleaded guilty to

19 one count of conspiracy to commit bank fraud in violation of 18 U.S.C. § 1349. PSR ¶ 1. The

20 government’s position is based on its investigation, the Presentence Report (“PSR”), the files and
21 records of this case, and any arguments or testimony to be presented at the sentencing hearing. This

22 memorandum primarily expresses the government’s general agreement with the defendant’s sentencing

23 memorandum and recommendation, including a prison term of 151 months. ECF 134. Particularly, the

24 government recommends a sentence of 151 months’ imprisonment, 5 years of supervised release, a $100

25 special assessment fee, and restitution in an amount to be set by the Court, which is sufficient, but not

26 greater than necessary, to meet the goals of sentencing expressed in 18 U.S.C. § 3553(a).

27          On August 8, 2019, Defendants Johnathon Ward, Monica Nunes, and Talalima Toilolo were

28 charged in a 12-count indictment with Conspiracy to Commit Bank Fraud, Bank Fraud, and Aggravated


      UNITED STATES’S SENT MEMO                          1
 1 Identity Theft. ECF 1. On May 7, 2020, Nunes pleaded guilty to Count One of the Indictment –

 2 Conspiracy to Commit Bank Fraud – pursuant to a plea agreement. PSR ¶ 1; ECF 50. Similarly, on May

 3 1, 2020, T. Toilolo pleaded guilty to the same count, and the Court sentenced him to 120 months’

 4 imprisonment on February 11, 2021. ECF 128. On July 23, 2020, the government filed a Superseding

 5 Indictment in this case charging Co-Defendant Johnathon Ward with multiple counts of Conspiracy to

 6 Commit Wire Fraud, Wire Fraud, and Aggravated Identity Theft. ECF 77. The Superseding Indictment

 7 also added Defendant Sabrina Toilolo who is the daughter of Defendant Talalima Toilolo and is charged

 8 as a participant in this same conspiracy and scheme. ECF 77. All defendants have been detained in this

 9 matter, and Defendants Ward and S. Toilolo are scheduled for a status conference on June 24, 2021.

10          The indictment describes a unique “refund fraud” conspiracy and scheme that was first

11 discovered with respect to these defendants in approximately July 2018. PSR ¶ 5. Nunes and her co-

12 conspirators exploited the credit/debit card refund process using reprogrammed electronic point-of-sale

13 (POS) terminals – often stolen from merchants or acquired from sellers of used terminals – to charge

14 fraudulent refunds against a victim merchant’s bank account. PSR ¶¶ 4–16. During a typical fraudulent

15 transaction, the conspirators connected an unauthorized POS terminal to the Internet or a phone line and

16 communicated with an intermediary company called a payment processor (e.g., Vantiv/Worldpay and

17 Heartland Payment Systems). Because the conspirators had programmed the terminal to operate as if

18 was linked to a particular merchant (e.g., a customer facing business or retail store), the payment

19 processor validated the terminal and proceeded to authorize monetary transactions on behalf of the

20 imposter merchant. The conspirators then inputted monetary refund requests as if the merchant was
21 refunding a customer’s prior purchase via a credit/debit card. They then inputted the refund amount and

22 swiped a credit/debit card. Successful fraudulent refunds were then transferred to credit/debit accounts

23 controlled by the conspirators, who then depleted the funds through credit/debit card charges, cash

24 withdrawals, and money transfers. PSR ¶ 7. If the fraud went undetected, the payment processor would

25 ultimately debit the merchant’s associated merchant bank account for the fake refund.

26          Throughout the life of this scheme, victim banks, merchants, payment processors, and

27 individuals have suffered millions of dollars in actual and attempted losses. PSR ¶¶ 17–21. Federal and

28 state agencies are diligently working to investigate and prosecute several individuals and groups


      UNITED STATES’S SENT MEMO                          2
 1 perpetuating these expansive refund fraud schemes. 1

 2            The charged conspiracy involves hundreds of fraudulent transactions starting as early as July

 3 2017 (likely much earlier) and continuing until at least February 2019. PSR ¶¶ 6–8, 20. The conspiracy

 4 also involved dozens of fraudulent POS terminals and hundreds of credit/debit cards that the

 5 conspirators used in their attempts to load and transfer fraudulent refunds. Because many of the swiped

 6 debit cards were quickly locked due to suspected fraud, the conspirators had to employ almost an

 7 endless supply of new card accounts that they acquired through low-level criminal associates (aka

 8 “mules”) or using the fraudulent accounts of identity theft victims.

 9            Defendants Johnathon Ward and Monica Nunes were the primary criminal actors in this

10 conspiracy and scheme. PSR ¶¶ 9–21. They worked together to organize and manage the conspiracy,

11 recruited the participants, and had custody of many of the fraudulent POS terminals for the time period

12 charged. While Toilolo was neither a manger nor coordinator in this conspiracy, he did make significant

13 contributions, including supplying terminal ID numbers that conspirators programmed into the terminals

14 so they linked to a particular merchant account. See, e.g., PSR ¶¶ 22–24.

15            The defendants and a revolving cast of mules moved from house to house, and hotel to hotel,

16 throughout Northern California, Nevada, and Utah and committed refund fraud at numerous locations.

17 The mules supplied the defendants with prepaid credit and debit cards, as well as victim PII profiles to

18 register new cards. They also helped the defendants check balances on the loaded cards and spend the

19 money loaded onto the cards at the defendants’ direction.

20            Investigators have painstakingly reviewed hundreds of pages of bank and payment processing

21 records to determine conservative estimates of the intended and actual losses caused by this conspiracy.

22 They identified all the known POS terminals (tracked by terminal ID identifiers) and access cards that

23 were linked to at least one of the conspirators. They then identified all of the merchants who were

24 victimized by refund fraud via those terminals and/or access cards and identified the associated refund

25 fraud transactions in the time frame of the conspiracy. Two primary payment processors maintained

26
     1
    For example, there have been at least two similar criminal cases prosecuted in the Northern District of
27 California involving a similar conspiracy and refund fraud scheme. See United States v. Mason et al.,
   18-cr-048-LHK (N.D. Cal.) and United States v. Kholman et al., 3:20-mj-71156 (N.D. Cal.). The
28 Mason has concluded through sentencing.


         UNITED STATES’S SENT MEMO                        3
 1 records for those transactions: Vantiv/Worldpay, Inc. and Heartland Payment System, Inc., and they

 2 produced records showing attempted and successful refund fraud transactions for the victim merchants.

 3 During the time frame that Nunes participated in the conspiracy (approximately July 2017 through

 4 February 2019), the total intended loss amount (i.e., attempted refund fraud transactions) was at least

 5 $4,340,473.75, and total actual loss (i.e., successful refund fraud transactions) was $1,493,561.15

 6 (Vantiv/Worldpay) + $222,463.00 (Heartland) = $1.716,024.15. PSR ¶¶ 21, 27. In her sentencing memo,

 7 Nunes does not dispute these numbers. ECF 134.

 8          Nunes has been in and out of jail since her late 20s for mainly theft and fraud offenses. PSR

 9 ¶¶ 50–71. Notably, she was convicted on state charges in 2017 for refund fraud that she committed in

10 2015 and 2016. PSR ¶ 52. This early conduct put her among few California fraudsters who knew how to

11 successfully exploit the merchant refund system for criminal gain. During her CDCR incarceration, she

12 continued her criminal activity by encouraging and advising her criminal associates to continue the

13 refund fraud scheme with Johnathon Ward. PSR ¶ 20. For example, in July 2017, she mailed letters to

14 coconspirators, teaching them how to use POS terminal to perpetrate the scheme and advising them to

15 connect with Ward. PSR ¶ 20. After her release in April 2018, she wasted little time re-connecting with

16 Ward, T. Toilolo, and others to continue the conspiracy and scheme, conducting hundreds of fraudulent

17 transactions and causing over $1.7 million in actual losses. See, e.g., PSR ¶¶ 8, 10–12, 17–19. Given

18 Nunes’s extensive experience with refund fraud, she served as an organizer and manager over the

19 conspiracy’s acts, including teaching other members how to use POS terminals to defraud merchants.

20 PSR ¶¶ 19, 20, 39.
21                        II. SENTENCING GUIDELINES CALCULATION
22          Neither the government nor the defendant has raised a formal objection or factual dispute with

23 respect to the PSR’s summary of the defendant’s unlawful conduct. Similarly, neither party has raised an

24 objection to the PSR’s application of the law and calculation of the defendant’s criminal history

25 category and sentencing guidelines. With acceptance of responsibility, the defendant’s total offense level

26 is 30, and her sentencing guideline range is 151–188 months (criminal history category V). PSR ¶¶ 31–

27 45, 54–57.

28


      UNITED STATES’S SENT MEMO                         4
 1                             III.     SENTENCING RECOMMENDATION

 2          Consideration of the sentencing factors set forth in 18 U.S.C. § 3553(a) shows that a guideline

 3 range of 151–188 months in this case appropriately and fairly accounts for the nature and circumstances

 4 of the offense – including the scale of the offense and the significant monetary losses that resulted – and

 5 the history and characteristics of the defendant. A low-end sentence of 151 months is warranted to

 6 reflect the seriousness of the offense, promote respect for the law, and afford adequate deterrence. The

 7 PSR finds nothing in the defendant to warrant either a departure or a variance outside the guidelines.

 8 PSR ¶ 120 and Justification. Importantly, the defendant agrees that a 151-month prison sentence is

 9 appropriate. ECF 134.

10          This was a serious financial crime that caused significant monetary losses and hardship to a

11 variety of victims—including banks, payment processors, and merchants that often included small

12 businesses. Moreover, given the complexity and size of this scheme – including the defendants’ efforts

13 to continuously change the location of their operations – Nunes was able to perpetrate her fraud for

14 many months without law enforcement detection. Had the defendants in this case not been arrested

15 either on state charges or in this case, Nunes would likely still be perpetrating this fraud today. Indeed,

16 she even continued the scheme while in state prison after being convicted for refund fraud offenses

17 committed in 2015 and 2016. PSR ¶ 20, 52.

18          Nunes has an extensive criminal history dating back to her late 20s when she was convicted of

19 federal mail theft. PSR ¶ 51. After serving a 15-month BOP sentence, Nunes was placed on supervised

20 release. She committed multiple TSR violations, many of which drug related, and her term was revoked
21 at least twice. PSR ¶ 51. She is clearly addicted to narcotics and fast money schemes. After her

22 supervised released terminated in 2014, it did not take long for her to jump back into her criminal

23 lifestyle. Nunes likely realized that refund fraud was a relatively quick and easy way to generate a lot of

24 money with moderate effort and minimal risk. And much of the money she made was likely wasted on

25 her drug habit. PSR ¶ 86–89. A 151-month sentence is warranted to promote respect for the law, provide

26 just punishment, and provide adequate deterrence to future criminal conduct. See 18 U.S.C. §§

27 3553(a)(1)-(2). The defendant clearly did not respect the law and continued her reprehensible acts even

28 after her exposure to the federal criminal system and a state conviction for the same type of fraud she


      UNITED STATES’S SENT MEMO                           5
 1 committed here. Deterrence is particularly important in this case because Nunes has a significant

 2 criminal history. A guideline sentence of 151 months is needed to deter the defendant and, importantly,

 3 to deter similarly situated criminals who may be tempted to join a similar fraud scheme.

 4                                          IV.       RESTITUTION
 5          Two victims have requested restitution: the payment processors Vantiv/Worldpay Inc. (now

 6 Fidelity National Information Services, Inc.) and Heartland Payment System Inc. PSR ¶¶ 21, 27. For the

 7 time period of Nunes’s offense, Vantiv/Worldpay has estimated its actual loss to be $1,493,561.15, and

 8 Heartland has estimated its actual loss to be $222,463.00, for a total of $1,716,024.15. PSR ¶¶ 21, 27.

 9 The defendant does not raise any dispute concerning these calculations. ECF 134.

10          The government has not received requests for restitution from other entities, including merchant

11 victims and their banks. This is likely due, at least in part, to the fact that the payment processors

12 covered most or all their customers’ losses.

13                                           V.       CONCLUSION
14          The Court should sentence the Monica Nunes to 151 months’ imprisonment and 5 years of

15 supervised release. The Court should also order restitution of $1,716,024.15 to the appropriate victims.

16 Any shorter sentence would not be sufficient to accomplish the objectives set out by Congress at 18

17 U.S.C. § 3553(a).

18
      Dated: March 25, 2021                                   PHILLIP A. TALBERT
19                                                            Acting United States Attorney
20
                                                       By: /s/ Robert J. Artuz
21                                                         ROBERT J. ARTUZ
                                                           Special Assistant U.S. Attorney
22

23

24

25

26

27

28


       UNITED STATES’S SENT MEMO                          6
